         Case 1:16-cr-00044-SPW Document 99 Filed 12/04/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                 CR 16-44-BLG-SPW
                     Plaintiff,

 vs.                                              ORDER


PETER JOHN JEFFERSON,

                     Defendant.


       Upon Defendant's Unopposed Motion to Reduce Sentence Pursuant to 18

U.S.C. §3582(c)(l)(A)(i)(Doc. 97), and for good cause appearing therefore,

       IT IS HEREBY ORDERED that the Defendant be released from custody in

the above referenced matter on the 4"^ day of December, 2020, at 1:30 p.m. to

begin his term of supervised release.

       The Clerk of Court is directed to notify counsel and the U.S. Marshals

Service of the making of this Order.

       DATED this _^^^^day ofDecember, 2020.

                                             SUSAN P. WATTERS
                                             United States District Judge
